       Case 2:19-cv-02319-MTL Document 49 Filed 05/27/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Jenae Finton, et al.,                              No. CV-19-02319-PHX-MTL
10                  Plaintiffs,                         ORDER
11   v.
12   Cleveland Indians Baseball Company LLC,
     et al.,
13
                    Defendants.
14
15          The Court has reviewed the parties’ Joint Motion re Discovery Dispute (Doc. 48)
16   (the “Motion”). The Motion concerns the Plaintiffs’ Rule 30(b)(6) deposition notice (Doc.

17   46) and Defendant Cleveland Indians Baseball Company, LLC’s (the “Club”) deposition
18   notice for the Plaintiff Jenae Finton (Doc. 47).

19          In the Motion, Plaintiff’s Counsel explains the efforts that she made to work with

20   the Club’s Counsel to schedule the Rule 30(b)(6) deposition prior to the extended fact
21   discovery cutoff date of May 29, 2020. These efforts include describing attempts to
22   coordinate deposition scheduling with the Club’s Counsel. The reasons proffered by the

23   Club are that they “did not anticipate all of the consequences of the various measures that

24   the Club had to take to deal with the Coronavirus pandemic . . . [,]” and that it is not

25   conducting business at this time.

26          The Court construes the Plaintiff’s position as asking that the depositions proceed,
27   as noticed. The depositions shall proceed, as noticed and with prepared witnesses. There
28   are several reasons justifying this course of action. First, the discovery schedule was
       Case 2:19-cv-02319-MTL Document 49 Filed 05/27/20 Page 2 of 2



 1   already extended at the parties’ request. (Doc. 42.) Second, it appears from the Motion that
 2   Defendant’s Counsel simply ignored Plaintiff’s Counsel’s efforts to coordinate the Rule
 3   30(b)(6) deposition. The Club’s position statement does not even attempt to explain its lack
 4   of communication with opposing counsel. Third, the Plaintiff may suffer economic
 5   hardship if the schedule is extended. This includes potential lost wages and forfeited funds
 6   advanced for the deposition. Fourth, the Club’s generalized use of the Coronavirus
 7   pandemic as an excuse to delay discovery for the past several weeks, without providing
 8   specific details applicable in this situation, fails to show good cause. The Club does not
 9   explain why it could not follow the extended fact discovery deadline with the
10   accommodations offered by Plaintiff. Finally, the Club’s apparent justification that it was
11   not open for operations also fails to show good cause. The Court regrets that it must remind
12   the Club that it is a party to litigation in the United States Courts. It is subject to an active
13   scheduling order. As such, it has an obligation to adhere to that order unless otherwise
14   notified by the Court. It must make employees available for discovery purposes.
15          Accordingly,
16          IT IS ORDERED granting the Plaintiff’s request. (Part of Doc. 48.) The Rule
17   30(b)(6) deposition of the Club (Doc. 46) is ordered to proceed, as noticed. The deposition
18   of Jenae Finton (Doc. 47) is ordered to proceed, as noticed.
19          IT IS FURTHER ORDERED denying the Club’s request to amend the scheduling
20   order for a second time. (Part of Doc. 48.) The current scheduling order remains in effect.
21          Dated this 27th day of May, 2020.
22
23
24
25
26
27
28


                                                   -2-
